UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 8, 2015 First Trinity Financial Corporation (Exact Name of registrant as specified in its charter) Commission File No. 000-52613 Oklahoma 34-1991436 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 7rd Place, Suite 230, Tulsa, OK (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition On April 8, 2015, the Registrant, First Trinity Financial Corporation (“First Trinity”), issued a press release announcing its operating results for the year ending December 31, 2014 (the “Press Release”). A copy of the Press Release is attached hereto as Exhibit 99.1. The information in this Form 8-K and the Exhibit attached hereto pertaining to the Company’s financial results shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Filed herewith is the following: Exhibit No. Description Press Release of April 8, 2015 relating to the announcement of First Trinity Financial Corporation’s 2014 operating results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. First Trinity Financial Corporation Date: April 13, 2015 By: / s/ Gregg Zahn Gregg E. Zahn President and Chief Executive Officer 2
